DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al, US Patent 10,083,863 in view of Ikeda et al, US Patent Application Publication 2007/0132100 (both newly submitted).

Regarding claim 1, Hsieh teaches a semiconductor device, comprising: a gate structure 208; a source/drain feature 206/207 adjacent the gate structure; a first dielectric layer 236 over the source/drain feature; an etch stop layer 244 over the gate structure and the first dielectric layer; a second dielectric layer 246 over the etch stop layer; a source/drain contact 228 comprising: a first portion 232 extending through the first dielectric layer, and a second portion 234 extending through the etch stop layer and the second dielectric layer; and a metal nitride layer 230 disposed between the first portion and the first dielectric layer (figure 12 and column 7, lines 30-36).

Hsieh fails to teach a metal silicide layer disposed between the second portion and etch stop layer.
	 
Ikeda teaches a metal silicide layer 7 disposed between the second portion 8/9/10 and etch stop layer 5 (figure 1B) in teaching a metal silicide adhesion film for an interconnect. A metal silicide adhesion film is used as the metal compound film 7 and, specifically, when the upper surface of the second insulation film 6 is formed of an insulation film containing silicon, adhesion between the metal compound film 7 and the second insulation film 6 can be further increased. Accordingly, a highly reliable semiconductor device including a multi-layer interconnect with excellent adhesion can be achieved.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of  Ikeda with that of Hsieh because adhesions layers are used to increase the adhesion of the metal compound films and the second insulation films to form a highly reliable semiconductor device.

Regarding claim 2, Hsieh teaches the metal nitride layer 230 comprises titanium nitride. (column 7, lines 30-36)

Regarding claim 3, Ikeda teaches the metal silicide layer comprises titanium silicide (Note: [0086] teaches the silicide is made of refractory metals, in which refractory metal is titanium, thereby meeting the limitations of this claim). 

Regarding claim 4, Taiwan teaches the source/drain contact comprises cobalt (column 7, line 43-44).

Regarding claim 5, Hsieh teaches the source/drain contact consists essentially of cobalt (column 7, line 43-44).

Regarding claims 6 and 7, Hsieh teaches a dielectric barrier layer 226 sandwiched between the metal nitride layer 110 and the first dielectric layer 236, wherein the dielectric barrier layer comprises silicon nitride (figure 12 and column 6, line 60-61).

Regarding claim 8, Hsieh teaches the metal silicide layer 7 is in direct contact with the second portion of the source/drain contact 8/9/10 (figure 1B).

Regarding claim 9, T Hsieh teaches the first portion 232 comprises a top width (as line “A” below}, wherein the second portion 234 comprises a bottom width (as line “B” below”, wherein the bottom width of the second portion is greater than the top width of the first portion (as shown below).

    PNG
    media_image1.png
    428
    419
    media_image1.png
    Greyscale

Regarding claim 10, Hsieh teaches a semiconductor structure, comprising a source/drain feature 206/207 a first dielectric layer 236 over the source/drain feature; a second dielectric layer 246 over the first dielectric layer; a source/drain contact 232 comprising: a first portion extending 232 through the first dielectric layer, and a second portion 234 extending through the second dielectric layer; a conductive barrier layer 230 disposed between the first portion and the first dielectric layer; a dielectric barrier layer 110 or 226 disposed between the conductive barrier layer and the first dielectric layer (figure 12).

Hsieh fails to teach a metal silicide layer disposed between and in contact with the second dielectric layer and the second portion.

Ikeda teaches a metal silicide layer 7 disposed between and in contact with the second dielectric layer 6 and the second portion 8/9/10 (figure 1B). in teaching a metal silicide adhesion film for an interconnect. A metal silicide adhesion film is used as the metal compound film 7 and, specifically, when the upper surface of the second insulation film 6 is formed of an insulation film containing silicon, adhesion between the metal compound film 7 and the second insulation film 6 can be further increased. Accordingly, a highly reliable semiconductor device including a multi-layer interconnect with excellent adhesion can be achieved.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of  Ikeda with that of Hsieh because adhesions layers are used to increase the adhesion of the metal compound films and the second insulation films to form a highly reliable semiconductor device.

Regarding claim 11, Hsieh teaches the source/drain contact comprises a step width change between the first portion and the second portion (Figure 12. Note; the step width change is the difference between line “A” and “B” in figure shown above).

Regarding claim 14, Hsieh teaches the first dielectric layer and the second dielectric layer comprise silicon oxide (column 7, lines 8-11 and column 8, lines 62-64), wherein the dielectric barrier layer comprises silicon nitride (column 6, line 60-61), wherein the conductive barrier layer comprises titanium nitride (column 7, line 34-36), and wherein the source/drain contact comprises cobalt (column 7, line 43-44), while Ikeda teaches the metal silicide layer comprises titanium silicide (Note: [0086] teaches the silicide is made of refractory metals, in which refractory metal is titanium, thereby meeting the limitations of this claim). 

Regarding claim 15, Hsieh teaches an etch stop layer 244 disposed between the first dielectric layer and the second dielectric layer (figure 14).

Allowable Subject Matter

Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 16, the prior art fails to anticipate or render obvious the claimed invention including “…a bottom etch stop layer over the source/drain feature and extending along a sidewall of the gate structure, a first dielectric layer over the bottom etch stop layer, and a second dielectric layer over the first dielectric layer; forming a source/drain contact opening through the bottom etch stop layer, the first dielectric layer and the second dielectric layer to expose the source/drain feature, the source/drain contact opening partially extending into the source/drain feature; conformally depositing a dielectric barrier layer over the workpiece; recessing the dielectric barrier layer to expose top-facing surfaces of the workpiece; after the recessing of the dielectric barrier layer, conformally depositing a metal layer over the workpiece; after the conformally depositing of the metal layer, performing an anneal process to the workpiece to form a metal nitride layer; etching back the metal nitride layer; and after the etching back, forming a contact plug over the metal nitride layer.…” in combination with the remaining limitations. Claims 17-20 are dependent upon claim 16 and are therefore allowable.


Response to Arguments

Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ

/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899